PS-8
8188
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Edwin Tremel Sutton                                               Docket No. 5:20-CR-55-lM

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Edwin Tremel Sutton, who was placed under pretrial release supervision by the
Honorable Richard E. Myers II, Chief United States District Judge, sitting in the Court at Wilmington, on
the 24th day of March, 2020. The defendant appeared before Richard E. Myers II, the Chief United States
District Judge for arraignment on the 17th day of May, 2021, and supervision was continued under existing
conditions. On June 18, 2021, the defendant's conditions of pretrial release were modified to remove the
Location Monitoring Program restriction.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant has continued to participate in substance abuse treatment through Malachi
House II in Greensboro, North Carolina. The defendant has also obtained gainful employment at the
Davidson County Animal Shelter in Lexington, North Carolina. As a result of the defendant living and
working in Greensboro, North Carolina and Lexington, North Carolina, this officer is respectfully
requesting that the defendant be allowed to reside in the Middle District of North Carolina for the
remainder of his pretrial supervision. Counsel for the defendant and the government have been contacted
and they do not object to the defendant's move.

PRAYINGTHATTHECOURTWILLORDER

   1. Abide by the following restrictions on personal association, residence, or travel: Eastern District of
      North Carolina and Middle District of North Carolina, as approved by the United States Probation
      Office:



Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is.true ·and correct.


Isl Eddie J. Smith                                   Isl Michael Torres
Eddie J. Smith                                       Michael Torres
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2534
                                                     Executed On: June 21, 2021
Edwin Tremel Sutton
Docket No. 5:20-CR-55-lM
Petition For Action
Page2
                             ,       ORDER OF THE COURT

Considered and ordered the :2. I
                                 .s-rday of -::r-~        2021, and ordered filed and made part
of the records in the above case.




Richard E. Myers II
Chief United States District Judge
